Judgment, Supreme Court, New York County, entered January 12, 1973, is unanimously modified, on the law and the facts, to reduce the award for alimony to the sum of $125 per week, and to reduce counsel fees to the sum of $1,000 and, as so modified, affirmed, without costs and without disbursements. Considering the entire circumstances of the parties, including their respective ages, the financial circumstances of each of the parties, and the demonstrated ability of the wife to be self-supporting, we find that the award is excessive to the extent indicated (see Rover v. Rover, 29 N Y 2d 408). Defendant’s request for restitution of the alimony paid pursuant to the temporary order is, however, without merit. (See Baker v. Baker, 17 A D 2d 924; Haas v. Haas, 271 App. Div. 107.) Concur — Stevens, P. J., Markewich, Nunez, Kupferman and Tilzer, JJ.